Case 3:20-cv-03004-TLB Document 44                Filed 03/01/21 Page 1 of 1 PageID #: 156




                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                                HARRISON DIVISION



  DEBORAH TURNER                                                                     PLAINTIFF

                               NO. 3:20CV3004-TLB

   USAA FEDERAL SAVINGS BANK, ET AL                                               DEFENDANTS


                             CLERK'S ORDER OF DISMISSAL


   On this 1st day of March, 2021, the parties hereto having filed a stipulation for dismissal
pursuant to Rule 41 (a), Federal Rules of Civil Procedure, IT IS ORDERED that plaintiff's
complaint be, and hereby is dismissed with prejudice.


                              AT THE DIRECTION OF THE COURT

                               DOUGLAS F. YOUNG, CLERK


                               BY: Gayle Davis_____
                                   Deputy Clerk
